Citation Nr: 0425963	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder and/or any other acquired psychiatric disorder, 
including dysthymia.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant-Veteran and friend


ATTORNEY FOR THE BOARD

K. Barlow, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to July 
1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
The Board first considered this appeal in July 1998 and also 
denied the benefits sought.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veteran's 
Claims (Court) and in January 2001 the Court vacated the 
Board's July 1998 decision and remanded the matter to the 
Board for compliance with the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)).  Since that time, this appeal has been remanded 
to the RO by the Board in both October 2001 and October 2003 
for additional development.  It is now properly returned to 
the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's current diagnosis of post-traumatic stress 
disorder is not a result of a verified stressor occurring 
during service.

3.  The veteran's currently diagnosed dysthymic disorder was 
not incurred in or caused by his period of active service.

4.  The veteran did not have a pre-existing disability for 
which VA compensation may be paid upon his entry into active 
service.

5.  The veteran did not have a diagnosed psychosis within one 
year of his discharge from active service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder and dysthymic disorder, was not incurred in 
or aggravated by active service nor is such a disorder 
presumed to have been incurred during service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1131, 1133, 1153, 1154; 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset of this decision that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in April 1997, long before the 
VCAA was enacted, and VCAA-compliant notice was first given 
to the veteran in October 2002.  Fortunately, the Court 
acknowledged in Pelegrini II that some claims were pending at 
the time the VCAA was enacted and that proper notice prior to 
the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini II that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based.
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in October 2002 and again in the RO's March 2004 
Supplemental Statement of the Case.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claim and the responsibilities of VA and the veteran in 
obtaining evidence.  The October 2002 letter stated that (1) 
the evidence needed to substantiate the veteran's claims was, 
among other things, evidence of psychiatric treatment since 
July 1977, (2) VA would obtain relevant records from any 
Federal agency and relevant records identified by the 
veteran, and (3) the veteran is responsible for supplying VA 
with sufficient information to obtain relevant records on his 
behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The March 2004 Supplemental Statement 
of the Case set forth in detail the evidence needed to show 
that the veteran's current disability was a result of in-
service injury or disease.  The Board notes that although the 
Court in Pelegrini I and again in Pelegrini II indicated that 
there was a fourth element of notification, VA General 
Counsel rendered a Precedential Opinion in February 2004, 
finding that 38 U.S.C. Section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.  See VAOPGCPREC 1-
2004 (Feb. 24, 2004).  Thus, under these circumstances, the 
Board finds that the notification requirement of the VCAA has 
been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him physical examinations, 
and requesting medical opinions as to the etiology of any 
currently diagnosed psychiatric disorder.  It appears that 
all known and available records relevant to the issue here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
an RO hearing officer in September 1997 and before the Board 
via video conferencing in April 1998 and again in January 
2002.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.  



Law and Regulations

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service, but no compensation shall be paid if the disability 
is a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  See 38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran seeks service connection for an acquired 
psychiatric disorder which may include psychoses, which are 
deemed to be chronic diseases under 38 C.F.R. 
Section 3.309(a).  Because psychoses are chronic diseases, 
service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in July 1977, 
the evidence must show that a chronic disease manifest to a 
degree of ten percent by July 1978 in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., American Psychiatric Association (1994) 
(DSM-IV) and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).

Service connection for VA compensation purposes may also be 
granted for a disability resulting from aggravation of a pre-
existing injury or disease in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.306.  Every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled in service, 
except for defects, diseases, or infirmities noted at the 
time of entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. Section 
3.304(b), the term "noted" denotes only such conditions 
that are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.


A pre-existing disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a pre-existing condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

Facts

The evidence of record reveals that the veteran entered 
service in December 1976 without any physical or psychiatric 
defects noted.  The veteran did not require treatment for any 
psychiatric problems until May 1977 when he presented with a 
request for assistance to stop consuming alcohol, reporting 
that he had a four year history of near continuous alcohol 
consumption.  His superior reported at that time that the 
veteran's attitude, behavior and performance of duty had been 
very good, that he had not caused any problems when off duty, 
and a treatment program with retention in the service was 
recommended.  

The veteran was referred for treatment of alcohol abuse and 
related consuming alcohol since the age of fifteen with basic 
training being his first attempt at abstinence; he also 
related that neither parent had a history of alcohol 
problems.  The veteran stated that he developed a tremor and 
had a strong craving for alcohol when he stopped drinking 
during basic training and his fellow servicemen gave him the 
nickname "old man" because of the tremor.  After 
approximately two weeks of treatment, the Chief of Psychiatry 
reported that the veteran showed no signs of anxiety or 
depression, but was uncooperative in treatment, showed 
immature features, and continued drinking alcohol during 
treatment.  When confronted, the veteran superficially 
scratched his wrist.  It was the opinion of staff members 
that the veteran was not interested in treatment and that he 
was involved with treatment only to see a girl.  He was 
discharged without completing the program with diagnoses of 
habitual excessive drinking and immature personality.  It was 
recommended that he be administratively separated from 
service.  

The veteran was returned to his unit and it was noted in June 
1977 that he was treated with Antabuse and Librium.  He 
presented with complaints of continued nervousness and 
requested a prescription of Valium.  A prescription for 
Valium was written in June 1977 while the veteran awaited 
discharge.

Upon separation examination in July 1977, the veteran wrote 
that he had treatment in June 1977, "to see why I drank so 
much."  The examiner noted that the veteran had alcoholism 
that was under treatment that existed prior to service.  
There were no mental defects found at the time of discharge 
examination.

The veteran was hospitalized in May 1978 when he presented 
with aggressive action and related that he was going to hurt 
two men.  An acute non-psychotic organic brain syndrome was 
the admitting provisional diagnosis, however, the veteran 
calmed down and sobered up during his week-end stay and the 
discharge diagnosis was simple drunkenness.  The veteran 
discharged himself before having a psychiatric evaluation and 
the treating social worker reported that records reflected 
treatment for alcoholism from July 1977 to November 1977.  
There was no diagnosed psychosis and/or any other psychiatric 
disorder at this time.

It is important to note that the records of the July to 
November 1977 treatment have been destroyed and, as such, are 
no longer available.  A statement received from the treatment 
facility, however, reflects diagnostic codes of 303 and 
307.3.  Notwithstanding the veteran's contention that the 
record represented evidence of treatment for depression, the 
diagnoses entered are for alcoholism and adjustment reaction 
of adult life pursuant to the Diagnostic and Statistical 
Manual of Mental Disorders, Second Edition, the diagnostic 
manual in effect in 1977.

In September 1979, the veteran submitted an application for 
VA compensation benefits and listed alcoholism-aggravation as 
his disability.  This claim was denied as alcoholism was 
found to be a result of the veteran's own misconduct in a 
November 1979 rating decision.  The veteran was given notice 
of this decision, but did not appeal.

The veteran was hospitalized three times in 1982 for the 
treatment of alcohol abuse.  He related having a family 
history of alcohol abusers and himself having started 
consuming alcohol six or seven years prior to admission.  The 
veteran also related a history of marijuana abuse.

The veteran injured his back in a workplace accident in 1988.  
He was hospitalized for treatment of an adjustment disorder 
with depressive features when he presented as depressed as a 
result of the confinement caused by his injuries.  The 
veteran was treated in 1989 for recurrent depression 
attributed to marital stress as well as for anxiety neurosis 
and an adjustment disorder with depressed features.

The veteran applied for Social Security Administration (SSA) 
disability benefits and underwent consultative examination in 
August 1989.  He related a history of suicidal thoughts since 
the age of fifteen and related having a very traumatic 
upbringing, including living with a physically abusive 
alcoholic father and being sexually abused by neighborhood 
boys.  There was no mention of any incident occurring during 
his period of active service and/or treatment of depression 
during service.  Following a complete examination, the 
psychiatrist diagnosed a severe dysthymic disorder with 
polysubstance abuse and alcohol abuse in remission.

VA treatment records during the 1990's reflect continued 
treatment for alcoholism with the veteran relating in October 
1993 a history of alcoholism from his early teens until the 
age of twenty-six and a discharge from service due to 
alcohol-related behavior.  The veteran was hospitalized in 
June 1994 and determined to have a schizoaffective disorder 
when he presented after having blown out a car window with a 
shotgun because he was angry with another man; he discharged 
himself before he could undergo psychiatric evaluation.

In May 1996, the veteran was evaluated by a VA psychiatrist 
when he presented for treatment of depression.  He related a 
history of marijuana and alcohol abuse since 1976 and stated 
that he had supported his habit recently with money from a 
workman's compensation settlement that was about to run out.  
The psychiatrist determined that the veteran had Axis I 
diagnoses of depression caused by drugs and marijuana 
dependence.  His file was closed in September 1996 because he 
did not return for treatment.  The veteran did, however, file 
his claim for entitlement to service connection for 
depression in August 1996, stating that he had been treated 
for depression during service.

The veteran returned to treatment in December 1996 and 
related having issues on which he wanted to work, 
particularly problems due to childhood sexual abuse.  In 
January 1997, the veteran began discussing his childhood 
abuse in detail and related that he began consuming alcohol 
and drugs during his adolescence.  The first mention in the 
treatment records of an incident during service was in May 
1997.

The veteran underwent VA examination in conjunction with his 
claim for benefits in April 1997 and related that he had been 
threatened by two fellow servicemen of higher rank than he 
his first day on base in Guam, that he feared for his life 
and made up the story of alcohol abuse as a way to escape his 
tormentors.  Following a complete examination and review of 
the claims folder, the examiner rendered Axis I diagnoses of 
dysthymia and alcohol and cannabis dependence in remission.  
The examiner opined that it was not at least as likely as not 
that the current diagnoses were related to the veteran's 
period of service because the veteran had experienced 
considerable losses and stressor for many years which were 
often associated with dysthymia.  The examiner also noted 
that the veteran adapted poorly to stress.

The veteran presented testimony before a RO hearing officer 
in September 1997, relating the same events of being 
threatened during service as noted above.  When questioned 
about his in-service treatment for alcohol abuse and his 
reported continued use of alcohol during service, the veteran 
testified that, "they were giving me alcohol for 
treatment."  When questioned about the veracity of his 
reports of alcohol abuse made during service, the veteran 
testified that he was embarrassed but that everything he said 
during treatment during service was not true, that he made up 
the stories so that he could get out of his situation.  He 
also testified that he was given electroshock therapy for 
alcoholism during service, but was not treated by a 
psychiatrist until later.  The veteran stated that he was 
given Valium during service for the treatment of his nerves 
and depression and that his discharge from service was 
recommended when he got intoxicated prior to meeting a 
physician and blew alcohol in his face and laughed.  He 
testified that he was mad at the world upon discharge from 
active duty, sought outpatient counseling shortly after 
discharge, and was eventually hospitalized in May 1978.

The veteran submitted statements from family members and high 
school and middle school teachers reflecting that he was a 
normal child with a happy-go-lucky attitude, but that he 
returned from service depressed and withdrawn.  A friend of 
over thirty years submitted a statement in March 1998 with 
the same recollection.  This gentleman added that he had only 
recently learned that the veteran never really had a drinking 
problem, but suffered from severe depression as a result of 
things that happened during service.

The veteran testified before the Board via video conference 
in April 1998 with respect to the same activities during 
service as outlined above.  He stated that he was ashamed 
upon discharge from service and sought mental health 
treatment for about three months.  The veteran testified that 
after the treatment in 1977, he did not seek treatment again 
until the hospitalizations recorded in 1982.

The veteran's VA treating psychiatrist and social worker 
reported in April 1998 that they had treated the veteran 
since March 1996 for depression and anxiety with panic 
attacks, that despite a history of child abuse it did not 
appear that the veteran had any psychiatric disorder upon 
entry into the service, that heavy alcohol consumption began 
following a threatening situation during service, that the 
veteran was discharged from service after the heavy drinking 
began, that the use of Valium during service clearly showed 
that he was first treated for anxiety during service, and 
that he had undergone treatment for anxiety since that time 
to the present day.  In October 1999, the treating 
psychiatrist reported that the above opinion was her medical 
opinion and not simply a transcription of the history related 
by the veteran.

The veteran again testified before the Board via video 
conferencing in January 2002.  He related that he entered the 
service at age nineteen and had only consumed one alcoholic 
beverage prior to that time, that he lied about using alcohol 
during service to get out of a bad situation, and that he 
required Valium during service for the psychiatric disorder 
that began during service.  The veteran testified that he was 
treated for depression shortly after discharge from service 
for about three months.

Current treatment records show diagnoses of a depressive 
disorder as well as post-traumatic stress disorder.  In May 
2001, the veteran again required treatment due to feelings 
associated with his childhood abuse.  He related that he did 
not report the sexual abuse in his childhood to his parents 
because he was afraid of his father.  Treatment records do 
not link the diagnosis of post-traumatic stress disorder to 
any particular event.

In June 2003, the veteran underwent VA psychiatric 
examination and the examiner reviewed the entire claims 
folder and interviewed the veteran.  The veteran related that 
he no longer took medication because he did not see the value 
of it.  He stated that he had been sexually abused at age 
eight or nine, entered service as a young and impressionable 
man, and encountered a threatening situation in Guam.  The 
veteran related that he made up a story about being an 
alcoholic for the sole reason that he wanted to get out of a 
bad situation.  He stated that he did not begin abusing 
marijuana and alcohol until after he was discharged from 
service; he related that he no longer consumed alcohol but 
continued to use marijuana.  The examiner found no specific 
indication of post-traumatic stress disorder, but diagnosed a 
dysthymic disorder and a history of alcohol abuse.  In an 
addendum to this report dated in July 2003, the examining 
psychiatrist opined that there were no grounds for finding 
that the veteran had a psychiatric illness during service, 
noting that he had a complete psychiatric evaluation at that 
time that did not result in any diagnoses other than alcohol 
abuse and immature personality.  Thus, he stated that it was 
more likely than not that the veteran was not psychiatrically 
impaired during service.

Most recently, in May 2004, the veteran submitted a report 
from a psychologist hired by his attorney; the veteran 
submitted a waiver of agency of original jurisdiction review 
of this report.  The psychologist reported that he had seen 
the veteran three times, performed psychological testing, and 
reviewed psychiatric evaluation reports and a letter from the 
veteran's sister that were given to him by the veteran.  He 
added, however, that the veteran was the primary source of 
all of the information provided, and that unless otherwise 
noted, the information had not been verified or corroborated.  
Again, the veteran related a history of not consuming alcohol 
prior to service, being threatened during service, and 
fabricating a story about alcoholism to get out of service.  
Valid test results were interpreted as a cry for help, but 
invalid test results were reported as reflecting someone 
seeking secondary gain or crying for help; the invalid 
results were also noted to be seen from people with a history 
of excessive alcohol abuse.  The only Axis I diagnosis 
rendered was alcohol abuse in remission.  The psychologist 
opined that depression and anxiety were likely to be the 
result of extortion and threats of assault during service.  
He also stated that there were clear elements of symptoms 
associated with post-traumatic stress disorder, and that a VA 
psychiatrist related those symptoms to experiences during 
service.

Analysis

Given the evidence of record, the Board cannot find that 
there exists today an acquired psychiatric disorder that 
either began during service or within a year of discharge 
from service, a psychiatric disorder that existed prior to 
service that was aggravated by the short period of active 
service, or a psychiatric disorder that can be medically 
attributed to the veteran's period of active service.  The 
medical record shows that the veteran did not last very long 
in the service because of behavior associated with alcohol 
dependence, that he experienced periods of homelessness, a 
painful divorce, and various legal and behavioral problems 
associated with his use of drugs and alcohol.  The veteran 
was treated through counseling for alcoholism and adjustment 
problems shortly after his discharge from service and had his 
first hospitalization for alcoholism in May 1978.  His next 
treatment was not until 1982.

The Board acknowledges that the veteran's VA treating 
psychiatrist reported that it was her medical opinion that 
the veteran began drinking heavily during service because of 
a threatening experience and that his use of Valium during 
service was proof that he was treated for his current anxiety 
disorder during service; however, this opinion is flawed 
because it is based on facts that simply are not shown by the 
record.  Specifically, there is no evidence that the 
threatening experience described by the veteran as occurring 
in service actually occurred, and there is no evidence of 
continuous treatment for an acquired psychiatric disorder 
since the veteran's discharge from service - two very 
important premises upon which the psychiatrist based her 
opinion.  Nowhere is the veteran's statement to his treating 
psychiatrist that he had continuous treatment for anxiety 
following service supported by the record.  Thus, because the 
Board is not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran as per 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the opinion of 
the treating psychiatrist is not deemed to be dispositive of 
the issue of whether or not the veteran's currently diagnosed 
psychiatric disorders began during service or within one year 
of service.  

As for PTSD, it is important to note that the record does not 
reflect any indication of an in-service stressor until the 
time the veteran filed his current claim for VA compensation 
benefits.  Absent a verified in-service stressor upon which a 
diagnosis of post-traumatic stress disorder may be related, 
there can be no finding of service-connected post-traumatic 
stress disorder.

Although the private psychologist related that symptoms 
associated with post-traumatic stress disorder were related 
to service and that depression and post-traumatic stress 
disorder were likely to be the result of the unverified in-
service stressor described by the veteran approximately 
twenty years after his discharge from service, this gentleman 
only rendered an Axis I diagnosis of alcohol abuse in 
remission.  Supposing, for the sake of argument only, that 
this was an oversight, the Board is still left with the fact 
that the psychologist did not report symptoms consistent with 
additional diagnoses nor does it appear that he had any 
knowledge of the veteran's history of events considered to be 
stressful and/or generally related with dysthymia.  As a 
consequence, the Board does not consider this opinion 
particularly useful in determining whether a currently 
diagnosed disability is a result of a disease or injury 
occurring during service.  

The two opinions of VA examiners are clear and are based on 
interviews with the veteran and review of the claims folder.  
The most recent opinion made the point that there are simply 
no grounds for finding the existence of an acquired 
psychiatric disorder during service because the veteran was 
participating in treatment for approximately two weeks during 
May of 1977, was examined by at least one psychiatrist and 
other medical personnel during that two week period, and was 
not found to have anything other than a desire to consume 
alcohol and an immature personality.  

The veteran's use of Valium, Librium and Antabuse during 
service does not support a finding of an acquired psychiatric 
disorder during service because the record clearly shows that 
he was being treated for alcoholism at that time.  The 
veteran's post-service counseling and hospitalization for 
alcohol abuse within one year of discharge from service does 
not support a finding of a psychosis within one year of 
discharge from service as there is no diagnosis of such a 
disorder during that timeframe.  And, the medical opinions as 
discussed above, do not support a finding of a current 
psychiatric disorder having its origin during service or as a 
consequence of service because the opinions favorable to the 
veteran's current claim are based on a selective history 
given by the veteran that is unsupported by the record.  

Although the lay statements submitted are persuasive in 
showing that the veteran's alcoholism increased either during 
service or shortly thereafter, they do not contain evidence 
of a diagnosed psychiatric disorder during service or within 
one year of discharge from service.  There is no evidence 
that any of the individuals are medically trained, and they 
do not purport to render any such diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (Laypersons are not 
competent to offer medical opinions).  The statements do show 
that individuals who the veteran deems competent to testify 
as to his character believed that he had troubles with the 
abuse of alcohol during many years that followed his active 
service and that they were never informed of any threatening 
incident that may have happened to the veteran during service 
until just recently.  

Furthermore, the medical record does not show that the 
veteran entered the service with a psychiatric disorder for 
which VA compensation may be paid that was aggravated by his 
period of active service.  Absent the finding of a pre-
existing disability for which VA compensation may be paid, 
there is no need to determine if there was an increase in 
disability as a result of service.

Consequently, the Board finds that the veteran does not have 
a currently diagnosed acquired psychiatric disorder that was 
incurred in or aggravated by active service, nor does he have 
an acquired psychiatric disorder that began during the one 
year presumptive period for psychoses.  Alcoholism is the 
only disorder that has been present throughout the veteran's 
life and although he may have begun consuming more alcohol 
during service or within one year of his discharge from 
service, that disorder is not a disability for which VA 
compensation benefits may be granted.  See 38 U.S.C.A. 
§§ 1110, 1131 (...but no compensation shall be paid if the 
disability is a result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.)  Therefore, the 
veteran's claim is denied.


ORDER

Service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder and/or a dysthymic 
disorder, is denied.



	                        
____________________________________________
	G. JIVENS-McRAE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



